Gut: v/^dd /3f-a/       kJ'/s/S'
          ^/^S^J^Mj^^^                         FILED IN
                                     1ST COURT OF APPEALS
                                           HOUSTON, TEXAS

                                       MAY - 6 2015
                                    CHRISTOPHER a. prime
                                   CLERK




                                              ^_




                                  90
a#c£bJ<




C^^J^^^^'
                               ,/^-z^s2— /fit-




                                                      ^<K_




                                                            J2^<KJ.
reliant":
an NRG company                                                                 Reliant
                                                                               PO BOX 3765
                                                                               HOUSTON, TX 77253-3765




           April 30,2015



            >0002b2       52142^:1,3   dddi   oosiob   ioz
            DEBRA MC DONALD CHANDLER
           3316BLODGETTST
            HOUSTON, TX 77004-6305




    RE: Reliant Account 669135 - 6


    Dear DEBRA MC DONALD CHANDLER:


   Thank you for contacting Reliant. At your request, we are providing payment history of the account listed above.

      Service Address: 10100 S GESSNER RD #520, HOUSTON, TX 77071-1034


     Service Initiated:                                           10/03/2007
      Mon ths of Service:                                         21
      Number of Late Payments in Last 12 Months of Service:       0
      Number of Returned Payments in Last 12 Months of Service:   0


   Thank you for the opportunity to serve you. Should you have any questions, please contact us at 1-866-222-7100
   or chat with us online at reliant.com.


   As always, we appreciate your business and will continue to provide the best-in-class customer service you've
   come to expect. It's just another reason you can rely on Reliant.


   Sincerely,


            S£-

   J. Stacy Davis
   Reliant Customer Care




                                                                                                                          R1S1c



                                                                                   Reliant is a registered servicemark of Reliant Energy Retail Holdings.LLC.
                                                                                              Reliant Energy Retail Services, LLC. (PUGT Certificate #10007)
                                                                                            © 2014 Reliant Energy Retail Holdings, LLC. All rights reserved.